Citation Nr: 0210428	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 50 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection and assigned an 
initial 30 percent evaluation for PTSD, from January 30, 1998 
(the date of the veteran's claim).  The veteran appealed the 
assigned evaluation.  The case was remanded by the Board in 
May 2001.  The RO subsequently increased the initial assigned 
for PTSD to 50 percent, also effective January 30, 1998.  The 
case has been returned to the Board.

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection, the Board has characterized that issue in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
Furthermore, while an increased initial rating has been 
granted, the fact remains that a higher rating is assignable; 
hence, the grant of less than the maximum available rating 
does not "abrogate the pending appeal."  Id;  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher initial rating for PTSD remains in appellate status.


FINDING OF FACT

From the January 1998 effective date of the grant of service 
connection to the present, the veteran's service-connected 
PTSD has been manifested by flashbacks, depression, 
irritability, sleep impairment, subjective short-term memory 
problems, anxiety, suicidal thoughts, nightmares and 
difficulties in establishing and maintaining effective work 
and social relationships.  These symptoms demonstrate no more 
than occupational and social impairment with reduced 
reliability and productivity.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 4.132, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran and his representative 
were provided with statements of the case and supplemental 
statements of case during the pendency of this appeal.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to support a claim 
for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been afforded VA examinations, 
which included relevant medical opinions.  With regard to the 
adequacy of the examinations, the Board notes that the 
examination reports reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted examination, and offered 
appropriate assessments and diagnoses.

The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  Also 
because no evidence has been identified by any party as being 
absent from the record, any failure on the part of VA to 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, No.01-997 (U.S. Vet. App. June 
19, 2002).

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Therefore, the claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

Under the general rating formula in effect for PTSD 
(Diagnostic Code 9411), a 50 percent evaluation is warranted 
when the veteran exhibits occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 (2001).

On VA psychiatric examination in April 1998 the veteran 
complained of flashbacks, irritability, sensitivity to loud 
noise, nervousness, exaggerated startle response, depression, 
hopelessness, nightmares, insomnia and suicidal thoughts with 
no plan or intent.  He also reported low energy but had no 
major loss of interest in activities including fishing, 
hunting and motorcycle riding.  Despite his irritability 
there was no homicidal ideation or violent behavior.  The 
veteran denied hallucinations, delusions, paranoia or 
hypervigilance.  He reported taking medications and 
participating in individual counseling on a monthly basis.  
The veteran reported that he was currently married to his 
third wife and shared a home with her, his 14-year-old 
stepson and his mother-in-law.  He had one good friend he 
kept in touch with and was generally at ease with others.  He 
was currently unemployed.

The veteran's dress, grooming and hygiene were good.  He was 
alert and fully oriented.  Behavior was appropriate, 
cooperative and responsive.  Eye contact was good.  His mood 
was somewhat anxious and he appeared to be tense and 
restless.  Affect was appropriate and normal in range.  
Psychomotor activity was within normal limits.  No psychotic 
abnormalities of perception, thinking, or thought content 
were noted.  Insight was partial and recent memory was 
moderately impaired.  Immediate and remote memories were 
intact.  Concentration was adequate and his fund of general 
information, abstract thinking and judgment were intact.  The 
examiner concluded the symptoms were consistent with PTSD.  

Of record is an August 1997 private psychiatric report, which 
contained findings similar to the April 1998 VA examination, 
showed that at the time the veteran was given a global 
assessment of functioning (GAF) score of 50 to 55.  An 
October 1998 letter from A.D. Faheem, M.D., accompanied this 
report.  In it, Dr. Faheem indicated that the veteran had 
been in treatment since August 1997 and had significant 
problems with PTSD.  A similar statement dated in September 
1999 is also of record.  

In December 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He testified that it was 
difficult for him to get along with people including 
coworkers but that he was never fired from a job due to his 
PTSD symptoms.  He testified that he has not worked since 
1982 due to physical disability and was currently receiving 
disability benefits for his back.  He testified that he got 
along well with his wife and son and continued to hunt and 
fish with friends.  

During VA examination in October 2001 the veteran reported 
continued psychiatric treatment, on an "as needed" basis, 
with the last visit six months prior.  He has not had any 
psychiatric hospitalization but was on medication.  Since his 
last VA examination in April 1998 the veteran reported that 
he had been involved in two assaults.  One incident was a 
physical altercation with his wife and stepson during which 
the police were called and in another incident threatened a 
neighbor who had been trespassing on his property.  He 
continued to be unemployed, last working as coal miner until 
an injury in 1981.  He retired on physical disability.  He 
has been married three times.  The first wife died after 
about 23 years of marriage.  His second marriage lasted for 
about five years.  He has been married a third time for the 
past two years.  He and his wife have a stable relationship 
with the one exception described above.  He has 12 
stepchildren from his three marriages and reported close 
relations with all but five.  He also has a close 
relationship with one brother and a friend that he fishes 
with and talks to regularly.  He reported meaningful leisure 
pursuits including hunting and fishing, walking in the woods, 
doing odd jobs around the house, watching television, reading 
the Bible and going to yard sales.  

Examination revealed there was no impairment of thought 
processes or communication.  He denied delusions and 
hallucinations.  Eye contact was limited.  There was no 
inappropriate behavior during the interview.  He reported 
occasional suicidal thoughts but denied any current plans or 
intentions of harming himself.  He denied homicidal ideation 
currently.  He was able to maintain minimal personal hygiene 
and other basic activities of daily living.  Short-term 
memory was moderately impaired, in that he could only recall 
one of three words after five minutes.  His long-term memory 
appeared to be unimpaired.  He did not report obsessive or 
ritualistic behavior, which interfered with routine 
activities.  Rate and flow of speech were adequate and there 
were no irrelevant, illogical or obscured speech patterns.  
He did not report panic attacks.  He stated that he feels 
depressed "once in a while" and anxious "often."  There 
were no indications of impaired impulse control at the 
present time.  He complained of initial and middle insomnia, 
sleeping six to seven hours a night on medication.  He stated 
that he felt tired during the day, which made him more easily 
aggravated.  The veteran's affect was restricted and his mood 
euthymic.  Abstract thinking and judgment were unimpaired.  

The examiner summarized the veteran's current psychosocial 
functional status as characterized by unemployment due to a 
physically disabling, work-related back condition; adequate 
performance of routine responsibilities of self care; fair 
family functioning at the present time; restricted 
social/interpersonal relationships and adequate 
recreation/leisure pursuits.  

The veteran was assigned for GAF score of 52.  The examiner 
concluded that the veteran's PTSD symptoms did not appear to 
prevent him from getting jobs, but that his associated 
irritability and angry outburst could make it difficult for 
him to hold certain jobs.  He would likely to do better 
working alone or with non-contentious fellow workers.  

Added to the record in August 2001 was a 1987 Social Security 
Administration (SSA) Disability Determination and Transmittal 
Form.  It was found that the veteran had been disabled since 
December 1985, according to SSA criteria.  The primary 
diagnosis was lumbosacral strain and the secondary diagnosis 
was generalized anxiety.  Medical records accompany the 
disability determination and consist primarily of reports 
from non-VA medical sources.  They do not appear to mention 
PTSD and it was not among impairments cited or mentioned to 
support the SSA decision.

The evidence of record consistently shows that since the 
effective date of the grant of service connection for PTSD, 
the veteran's symptoms have included depression, anxiety, 
irritability, passive suicidal ideation, and sleep 
impairment.  The reports of the April 1998 and October 2001 
rating examinations consistently show that the veteran on 
examination, has generally been alert, cooperative and 
responsive throughout the evaluation process.  Although his 
affect has been at times anxious or restricted, it has also 
been appropriate and in normal range.  He has not been 
delusional and there has been no evidence of psychosis.  
There was no indication of thought disorder or inappropriate 
behavior.  His thought processes were not impaired. 

He has never had circumstantial, circumlocutory, or 
stereotyped speech.  He does not have panic attacks.  There 
is no indication that he has difficulty in understanding 
complex commands.  At times he has impairment of short-term 
memory, and certainly has had subjective complaints of 
impairment of short-term memory.  However, there is no 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks) shown.  
Insight and judgment are generally within normal limits.  
There are certainly disturbances of motivation and mood, and 
there is no doubt difficulty in establishing and maintaining 
effective work and social relationships as evidenced by his 
interpersonal conflicts.  

However, there is no competent and probative evidence the 
veteran has been in a near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  Although he reported that he 
often felt anxious, his activities of daily living as 
established in VA examinations and his own testimony indicate 
no panic and only occasional depression affecting his 
functioning.  Despite restricted social/interpersonal 
relationships, he had adequate recreation/leisure pursuits.  
The veteran also has the ability to establish and maintain 
effective relationships, both in the context of obtaining 
medical care (such as individual therapy) and in maintaining 
family relationships, albeit with strain, as is demonstrated 
by his relationship with his wife and stepson.  The veteran's 
maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering PTSD symptomatology warranting a 70 percent 
disability rating.

While the veteran has indicated that he has had occasional 
passive suicidal thoughts, no current suicidal or homicidal 
ideation have been indicated.  He also is not shown to have 
any obsessional rituals, which interfere with routine 
activities, and his speech is not intermittently illogical, 
obscure, or irrelevant.  He does not have spatial 
disorientation - the substantial weight of the evidence shows 
that he is alert and oriented in all spheres.  He does not 
have neglect of personal appearance and hygiene.  

There is also evidence of impaired impulse control.  During 
the most recent VA examination in October 2001 the veteran 
reported two episodes where his then-current symptoms had 
caused problems.  Despite the veteran's issues with 
irritability and anger, the evidence also shows that that his 
episodes of violence were sporadic and when provoked.

His current GAF scores of 50-55, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represent a level of 
impairment between serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) with 
serious impairment in social, occupation, or school 
functioning, and moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) with 
moderate difficult in social, occupational, or school 
functioning.  These scores do not, however, contemplate such 
difficulty in social and occupational function as is required 
for the assignment of a 70 percent disability evaluation.  

By the veteran's own admission, his recent lack of employment 
appears much more related to his back disorder than to his 
PTSD.  The veteran testified in December 1999 that he had not 
been fired from any job due to PTSD and in fact retired on 
physical disability and this is consistent with the April 
1998 and October 2001 VA examination reports that indicated 
retirement due to physical disability.  Although SSA 
disability decisions are certainly not controlling, that 
agency's determination regarding the veteran's disability 
status, and the reasons for that determination, are certainly 
pertinent.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
In this case, however, the SSA decision has little probative 
value, as it was determined that the veteran was disabled as 
a result of both physical and mental limitations.  Moreover, 
the nonexertional limitations set forth in the SSA's 
determination did not specifically identify PTSD as the 
disorder that caused the mental limitations and at the very 
least are unrelated to the current level of severity of PTSD.

Lastly, the Board has considered whether this is a case 
appropriate for "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The most probative evidence 
supports the conclusion that there is no actual variant in 
the severity of the service-connected disability during the 
appeal period.  While the treatment records reflect 
improvements and worsening of the veteran's level of 
psychiatric disability over time, they have, as is discussed 
above, been consistently at a level much more commensurate 
with the applicable criteria for a 50 percent rating than a 
70 percent rating.  Thus, while this is a case where staged 
ratings may be applied, the appropriate level of disability 
rating due to PTSD is 50 percent.

Inasmuch as the criteria for the next higher 70 percent 
evaluation have not been met, it logically follows that the 
criteria for a 100 percent evaluation likewise are not met.  
The Board has considered the "benefit of the doubt" rule in 
rendering the foregoing decision, but there is not such a 
state of equipoise between the positive evidence and negative 
evidence so as to warrant an increased rating.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Rather, the Board finds 
that the preponderance of the evidence is against assigning a 
higher rating for PTSD at this time.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


